People v Bryan (2020 NY Slip Op 00243)





People v Bryan


2020 NY Slip Op 00243


Decided on January 14, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 14, 2020

Renwick, J.P., Kapnick, Mazzarelli, Webber, JJ.


2058/15 1378/16

[*1]10775 The People of the State of New York, Respondent,
vPrince Bryan, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Mark W. Zeno of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Malancha Chanda of counsel), for respondent.

Judgment, Supreme Court, New York County (Ruth Pickholz, J.), rendered January 31, 2017, convicting defendant, after a jury trial, of grand larceny in the third degree and two counts of perjury in the first degree, and sentencing him, as a second felony offender, to an aggregate term of 3½ to 7 years, unanimously reversed, on the law, and the matter remanded for a new trial.
The court improvidently exercised its discretion in denying the defense an adjournment to the next business day for the purpose of calling an absent witness, whose testimony would undisputedly have been material (see People v Foy , 32 NY2d 473, 476-477 [1973]). We have considered and rejected the People's arguments to the contrary, as well as their claim of harmless error.
Because we are ordering a new trial, we find it unnecessary to reach any other issues.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 14, 2020
CLERK